DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.17/110,780 filed on 03 December 2020.  
Claims 1-20 are pending.  Claims 1, 9, and 15 are independent claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, the symbol “`” at the end of the second limitation “joining data…from the first database`” appears to be a typo and should be removed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 recites a storage medium. A storage medium may be broadly interpreted to cover both forms of non-transitory tangible media as well as transitory media (e.g. signals per se) in view of the ordinary and customary meaning of storage medium, particularly when the specification is silent as to the claimed storage medium. As such, claim 15 is drawn to a form of energy. Energy is not one of the four categories of invention.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.   For this reason, claim 15 is non-statutory under 35 U.S.C. 101.
As per claims 16-20, the claims depend directly or indirectly upon claim 13 and thus inherit the deficiency of claim 13 and do not rectify the deficiency.  Therefore, they are similarly rejected under 35 U.S.C. 101.
The rejection of claims 16-20 under 35 U.S.C. 101 for including both transitory and non-transitory embodiments may be overcome by adding the limitation “non-transitory” to the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DONG et al. (Foreign Application Number CN111506556A1 with an English translation copy downloaded from Google Patents, hereinafter “DONG”) in view of Hossain et al. (U.S. PGPUB No. 2021/0056567 A1, hereinafter “Hossain”).

Regarding claim 1, DONG teaches a database synchronization method, comprising: 
reading data from a first database and capturing a dynamic data log in the first database (DONG Abstract, i.e., “data queue management: inserting the synchronized records and operation types into an intermediate table”); 
joining data to a waiting queue read from the first database (DONG Abstract, i.e., “inserting or updating source table data into a target table by jointly looking up the intermediate table”).
DONG fails to explicitly teach determining a dislocation category of the data in the waiting queue, and rearranging the dislocation data in the waiting queue into a first category according to the dynamic data log; and 
synchronizing the rearranged data to a second database. 
However, in the same field of endeavor, Hossain teaches determining a dislocation category of the data in the waiting queue, and rearranging the dislocation data in the waiting queue into a first category according to the dynamic data log (Hossain ¶0109, i.e., synchronization for data with required updated or corrected category is delayed while requesting the correcting data, ¶¶0117-0118, i.e., the correcting data fields are updated); and 
synchronizing the rearranged data to a second database (Hossain ¶0119). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DONG by incorporating the teachings of Hossain. The motivation would be to determine error data relating to translated product formats ahead of the synchronization production information. Such analysis of error data may be performed with a recommendation for preventing future synchronization errors for one or more storefronts with a particular channel based on the analysis (Hossain Abstract).

As to claim 6, DONG as modified by Hossain also teaches the database synchronization method according to claim 1, wherein after determining the dislocation category of the data in the waiting queue, the method further comprises: initiating data synchronization state policing when the dislocation category of the data in the waiting queue is a second category (Hossain ¶0115). 

Claim 9 corresponds to claim 1 and is similarly rejected.

Claim 13 corresponds to claim 6 and is similarly rejected.

Claim 15 corresponds to claim 1 and is similarly rejected.

Claim 19 corresponds to claim 6 and is similarly rejected.

Claim(s) 2, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DONG in view of Hossain, and further in view of SONG et al. (U.S. PGPUB No. 2020/0151560 A1, hereinafter “SONG”).

As to claim 2, DONG as modified by Hossain teaches the database synchronization method according to claim 1 but fails to explicitly teach wherein the data is read from the first database through a LinkedIn data bus. However, SONG teaches the data is read from the first database through a LinkedIn data bus (SONG ¶¶0036-0037, i.e., data is read from social networks server(s) such ad LinkedIn via data bus and/or control bus). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DONG and Hossain by incorporating the teachings of SONG. The motivation would be to enable retrieving data records from multiple data sources. Such retrieved data could be used for efficient and reliable generation of knowledge graph data structures (SONG ¶0001).

Claim 10 corresponds to claim 2 and is similarly rejected.

Claim 16 corresponds to claim 2 and is similarly rejected.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DONG in view of Hossain, and further in view of KANG et al. (WO 2020/232012 A1, hereinafter “KANG”).

As to claim 3, DONG as modified by Hossain teaches the database synchronization method according to claim 1 but fails to explicitly teach wherein a RabbitMQ engineering cache is used for joining data read from the first database to the waiting queue.  However, KANG teaches a RabbitMQ engineering cache is used for joining data read from the first database to the waiting queue (KANG ¶0066). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DONG and Hossain by incorporating the teachings of KANG. The motivation would be to provide a cache engine that supports automated synchronization (KANG ¶0066).

Allowable Subject Matter
Claims 4-5, 7-8, 11-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-18 and 20 are allowable over prior art and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also amended to overcome the 35 USC § 101 rejections.
The limitations as recited in claims 4-5, 7-8, 11-12, 14, 17-18, and 20 in combination with the other limitations recited in the context of their respective base claim(s) are allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157